Title: From George Washington to Lewis Nicola, 13 November 1782
From: Washington, George
To: Nicola, Lewis


                  
                     Sir
                     Head Quarters Newburgh Novr 13th 1782
                     
                  
                  You will be pleased to furnish me, by the 18th inst. or sooner if practicable, with an accurate Return of the Invalid Regt specifying the Names of all who are now borne on the Rolls of it; shewing what were the pretensions of the Officers & Men for admittance into the Corps—and what their particular situations now are.  I am Sir &c.
                  
               